El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
Debemos resolver si los tribunales de Puerto Rico po-seen jurisdicción para adjudicar una reclamación por ale-gado manejo negligente de una póliza de seguro de vida grupal instada por una empleada contra un concesionario que presta servicios en una base militar de Estados Unidos en Puerto Rico.
HH
La Sra. Velia Quiles de Fonte ha laborado como secreta-ria en la Base de Roosevelt Roads, en Ceiba, Puerto Rico, desde 1981. Sus servicios son prestados a compañías que adquieren mediante licitación la concesión para prestar diversos tipos de servicios a la Marina de Estados Unidos en dicha base.
A partir de 1988 la señora Quiles prestó servicios a General Electric Government Services, Inc., con quien man-tenía un seguro grupal que incluía un seguro de vida de su esposo por quince mil dólares ($15,000) como póliza electiva. En abril de 1991, Colsa Inc., sustituyó a General Electric como concesionario. Sin embargo, como era la práctica, la señora Quiles y los empleados de General Electric permanecieron en sus puestos, ahora como empleados de Colsa, Inc. (en adelante Colsa).
El 3 de octubre de 1991, el esposo de la señora Quiles falleció, por lo que ésta procedió a reclamar de Colsa el pago de la póliza en concepto del seguro de vida que había obtenido mientras laboraba para G.E. Government Services, Inc. Colsa, sin embargo, le negó a la señora Quiles los beneficios del seguro de vida.
Luego de varias gestiones extrajudiciales infructuosas, la señora Quiles instó una demanda en el extinto Tribunal Superior, Sala de Humacao, contra Colsa. En ella alegó, entre otras cosas, que “Colsa, Inc. ... fue culpable y negli-*363gente en la tramitación y ejecución de las ... pólizas así como también mediante engaño manteniendo escondida una situación a todas luces perjudicial e injusta a la demandante”. Solicitud de revisión, Exhibit 1, pág. 3. Por ello, reclamó el pago de la póliza de vida correspondiente a su esposo, con sus respectivos intereses, más “los daños y sufrimientos mentales y espirituales atravesados por ésta que se estiman en $70,000.00”. íd. Colsa solicitó la deses-timación de la reclamación aduciendo, en esencia, que con-forme a la doctrina del enclave militar, los tribunales en Puerto Rico carecen de jurisdicción para adjudicar la reclamación.
Luego de varios incidentes procesales, el foro de instan-cia acogió los planteamientos de la demandada y desestimó la acción.
No conforme con esta determinación, la señora Quiles acudió ante nos señalando como único error lá actuación del foro de instancia de desestimar su demanda al amparo de la doctrina de enclave militar.
Accedimos a revisar.
M
Recientemente tuvimos la oportunidad de expresarnos en torno a la naturaleza de la jurisdicción que posee el Congreso federal de Estados Unidos sobre los terrenos en donde se encuentra la Base Roosevelt Roads. En Roberts v. U.S.O. Council ofP.R., 145 D.RR. 58 (1998), resolvimos que conforme al esquema estatutario existente al momento en que Estados Unidos adquiere los terrenos en donde ubica dicha base militar, véase la Ley de 16 de febrero de 1903, Leyes de Puerto Rico, pág. 112, ese país ostenta jurisdicción exclusiva sobre los terrenos ocupados por la Base.
Ahora bien, al precisar el alcance de esa jurisdicción, recurrimos a la interpretación que en Estados Unidos se *364ha hecho de la Cl. 17 de la Sec. 8 del Art. I de la Constitu-ción de Estados Unidos, la cual confiere al Congreso federal la facultad de ejercer el derecho exclusivo a legislar en todas las materias sobre las tierras adquiridas con el con-sentimiento del Estado en que radicaren con el fin de cons-truir fuertes, almacenes, arsenales, astilleros y otras edifi-caciones que fueren necesarias.(1)
Destacamos que, en conformidad con dicha disposición constitucional, en los estados de Estados Unidos, la exclusividad de jurisdicción en cuanto a los terrenos cedidos por los estados al gobierno federal se limita “a una legislativa y no a una judicial”. (Enfasis suprimido.) Roberts v. U.S.O. Council of RR., supra. Aunque en Puerto Rico no aplica esta disposición constitucional, Moore v. Corte, 59 D.P.R. 620, 623 (1941), resolvimos que la misma conclusión se impone en nuestra jurisdicción. De este modo, resolvimos que la jurisdicción exclusiva que ostentan las bases militares de Estados Unidos en Puerto Rico se limita a una jurisdicción legislativa y no a una jurisdicción judicial.
Al definir estos conceptos y su alcance práctico, expresamos lo siguiente:
El concepto de “jurisdicción legislativa” se refiere a quién tiene la facultad de regular, mediante legislación, determinada ma-teria, hecho o situación. Esto es ... que es el gobierno federal, y no los estados ni Puerto Rico, el que cuenta con la facultad de legislar en los enclaves federales.... Por otra parte, “jurisdic-*365ción judicial” trata sobre qué tribunal, estatal o federal, está autorizado a entender en determinada controversia, irrespec-tivo de la ley al amparo de la cual surja la reclamación. (Énfasis suprimido.) Roberts v. U.S.O. Council of P.R., supra, pág. 9 (C.T. 5582).
Finalmente, resolvimos que, en ausencia de una expresión congresional en cuanto a la exclusividad de la jurisdicción de los foros federales, o “ante la existencia de Tina incompatibilidad insalvable entre la reclamación al amparo de legislación federal y el hecho de que un tribunal estatal adjudique la controversia”, Roberts v. U.S.O. Council ofP.R., supra, págs. 10-11, los tribunales de Puerto Rico poseen jurisdicción concurrente con los tribunales federales para adjudicar controversias surgidas en los enclaves militares.
Conforme a esta norma, es forzoso concluir que erró el tribunal de instancia al desestimar la reclamación instada por la señora Quiles de Fonte. En ausencia de una reserva de jurisdicción expresa por parte del Congreso federal, los tribunales de Puerto Rico poseen jurisdicción concurrente con los federales para adjudicar la reclamación de la se-ñora Quiles de Fonte.
Ahora bien, ¿cuál es el derecho aplicable a la controver-sia de autos?
HH HH I — i
Como expresamos, la jurisdicción exclusiva legislativa se refiere a quién ostenta la facultad última para legislar o regular un asunto en determinado ámbito territorial. Conforme a nuestros pronunciamientos en Roberts v. U.S.O. Council of P.R., supra, de ordinario, la legislación aplicable a una controversia originada en una base militar es el derecho federal. Ahora bien, la aplicabilidad de esta norma general supone que el Congreso federal haya legislado sobre la materia específica que es objeto de consideración por los tribunales locales. Dicho de otro *366modo, la aplicación del derecho federal está condicionada a que en efecto exista derecho federal aplicable.
En este contexto, en Gearheart u. Haskell, 87 D.P.R. 57 (1963), al determinar cuál era el derecho aplicable a una reclamación de daños y perjuicios por actos ocurridos en la Base Ramey Fields, destacamos que la Ley federal de 1ro de febrero de 1928 (45 Stat. 54), reconocía la aplicabilidad de las leyes de los estados en el caso de reclamaciones por daños y perjuicios por muertes ocurridas como consecuencia de culpa o negligencia dentro de una base militar. En aquella ocasión, además, reconocimos que el Tribunal Supremo de Estados Unidos había ampliado el alcance de esa disposición congresional al sostener que cuando ocurre la cesión de un terreno estatal al Congreso federal, “las leyes existentes en la soberanía cedente para la protección de los derechos privados que no fueran inconsistentes con las leyes de la nueva soberanía, continuaban en vigor hasta que fueran derogadas o enmendadas por la nueva soberanía”. Gearheart v. Haskell, supra, pág.62 esc. 2. Con ello, se pretende evitar que, ante la ausencia de disposiciones congresionales específicas sobre determinada materia, cualquier territorio, por pequeño que fuera, no quedara desprovisto de leyes que regularan los derechos privados. Gearheart v. Haskell, pág. 62 esc. 2.
Esta norma, de estirpe antigua —véase Chicago & Pacific Railway Co. v. McGlinn, 114 U.S. 542 (1885)— ha sido reiterada por el Tribunal Supremo federal en varias ocasiones. United States v. Mississippi Tax Comm’n, 412 U.S. 363 (1973); Stewart & Co. v. Sadrakula, 309 U.S. 94, 99-100 (1940).(2) Además, ésta es consecuente con nuestros *367prommciamientos en Nolla, Galib & Cía. v. Tribunal Superior, 93 D.P.R. 646 (1966), en donde expresamos que si bien los obreros allí reclamantes estaban cubiertos por la Ley de Normas Razonables de Trabajo de 1938 del Con-greso de Estados Unidos por considerarse dedicados al co-mercio interestatal, también les aplicaban las leyes de Puerto Rico “en todo aquello que les resulte más benefi-cioso que las disposiciones de la [ley federal]” Id., pág. 648.
En el caso de autos nos confrontamos con una acción entre partes privadas en la que se exige el pago de una indemnización en concepto de daños y perjuicios “por el manejo negligente de la póliza de seguro”, y su cumpli-miento específico, sobre la cual los tribunales de Puerto Rico poseen jurisdicción para adjudicar.
Conforme a la discusión precedente, la reclamación de la señora Quiles de Fonte contra Colsa debe ser tramitada al amparo del derecho sustantivo de Puerto Rico.(3) Esta conclusión se refuerza, no sólo por el hecho de que no existe derecho federal sustantivo aplicable al caso de autos, sino porque aún bajo procedimientos tramitados al amparo del Federal Tort Act, 28 U.S.C. secs. 1346 y 2671 et seq., el derecho que rige las reclamaciones por actos u omisiones negligentes es el derecho sustantivo del estado en donde ocurre el acto u omisión negligente, Kruchten v. U.S., 914 F.2d 1106 (8vo Cir. 1990); Reynolds v. U.S., 805 F.Supp. 336 (W.D. N.D. 1992), aun cuando tal acto u omisión hubiese ocurrido en un enclave militar federal. Shankle v. United States, 796 F.2d 742 (1986); Orr v. U.S., 486 F.2d 270 (5to Cir. 1973). Véanse, además: Santiago v. U.S., 884 F.Supp. 45 (D. P.R. 1995); Regla 3.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
*368En virtud de lo anterior, la acción por daños y perjuicios extracontractuales instada por la señora Quiles de Fonte deberá ser resuelta a la luz del derecho de daños puertorri-queño y a la luz de las disposiciones específicas pactadas por las partes en la póliza de seguro.

Se emitirá la correspondiente sentencia.


 Dicha disposición constitucional dispone:
“El Congreso tendrá facultad:
“Para ejercer el derecho exclusivo a legislar en todas las materias concernientes a aquel distrito (cuya superficie no excederá de diez millas en cuadro) que, por cesión de algunos estados y aceptación del Congreso, se convierte en la sede del Gobierno de los Estados Unidos; y para ejercer igual autoridad sobre todas aquellas tierras ad-quiridas con el consentimiento de la Asamblea Legislativa del estado en que radica-ren, con el fin de construir fuertes, almacenes, arsenales, astilleros y otras edificacio-nes que fueren necesarias ...” (Énfasis suplido.) Art. I, Sec. 8, Const. EE.UU., L.P.R.A., Tomo 1, ed. 1982, págs. 173-174.


 Por ejemplo, en Stewart & Co. v. Sadrakula, 309 U.S. 94, 99-100 (1940), el Tribunal Supremo de Estados Unidos destacó:
“The Constitution does not command that every vestige of the laws of the former sovereignty must vanish. On the contrary its language has long been interpreted so as to permit the continuance until abrogated of those rules existing at the time of the surrender of sovereignty which govern the rights of the occupants of the territory transferred. This assures that no area however small will be without a develo*367ped legal system for private rights.” (Escolio omitido.)


 No surge de los autos que la póliza de seguro involucrada en este caso fuese presentada y admitida como evidencia en el foro de instancia. Por lo tanto, partimos de la premisa de que no existe derecho federal aplicable a la controversia en torno al cumplimiento específico de lo dispuesto en dicha póliza.